***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 WILTON CAMPUS 1691, LLC v. TOWN OF WILTON
               WILTON RIVER PARK 1688, LLC
                   v. TOWN OF WILTON
             WILTON RIVER PARK NORTH, LLC
                  v. TOWN OF WILTON
                       (SC 20388)
             Robinson, C. J., and McDonald, D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.

                                   Syllabus

Pursuant to statute (§ 12-55 (b)), an assessor, ‘‘[p]rior to taking and subscrib-
    ing to the oath upon the grand list . . . shall equalize the assessments
    of the property in the town . . . and make any assessment omitted by
    mistake or required by law.’’
Pursuant further to statute (§ 12-63c (d)), a property owner required to
    submit information to an assessor for any assessment year who fails to
    submit such information shall be subject to a penalty equal to a 10
    percent increase in the assessed value of the owner’s property for such
    assessment year.
The plaintiffs, entities that owned commercial properties that operated
    together as a retail shopping center in the town of Wilton, appealed to
    the trial court from the decision of the Board of Assessment Appeals
    of the defendant town. The board had denied the plaintiffs’ appeals
    from the allegedly improper assessment of penalties under § 12-63c (d)
    by the town assessor as a result of their late submission of certain
    annual income and expense reports. The trial court rendered judgments
    for the town, concluding that, although § 12-55 (b) required the assessor
    to impose the penalties before taking and subscribing to the oath upon
    the grand list, the only redress for the failure of the assessor to comply
    with § 12-55 (b) was to postpone the right of the plaintiffs to appeal
    from the action of the assessor until the succeeding grand list. The
    plaintiffs appealed to the Appellate Court, which reversed the trial
    court’s judgments. The Appellate Court agreed with the trial court that
    § 12-55 (b) required the assessor to impose penalties under § 12-63c (d)
    before signing the grand list but concluded that tax penalties imposed
    without statutory authority are invalid. On the granting of certification,
    the town appealed to this court, claiming that the assessor was not
    bound by the requirement in § 12-55 (b) that assessments omitted by
    mistake or required by law must be made before the assessor signs the
    grand list for the applicable assessment year. Held that the Appellate
    Court correctly concluded that the assessor improperly imposed the
    late filing penalties under § 12-63c (d) on the plaintiffs after the assessor
    took and subscribed to the oath upon the grand list for the assessment
    year in question:
1. Penalties imposed pursuant to § 12-63c (d) are required by law within
    the meaning of § 12-55 (b); this court’s reading of the language in § 12-
    63c (d) led it to conclude that the penalty imposed under that statute
    when a property owner fails to submit required information is mandatory
    unless one of two exceptions apply, and neither exception applied in
    the present case because it was undisputed that the plaintiffs owned
    the subject property at all relevant times and the town had not enacted
    an ordinance permitting the assessor to waive penalties under § 12-
    63c (d).
2. The town assessor lacked authority under § 12-55 (b) to impose the late
    filing penalties after signing the grand list; this court having concluded
    that the term ‘‘assessment’’ in § 12-55 (b) must be read to include penal-
    ties imposed under § 12-63c (d), the assessor was bound by the time
    limitations in § 12-55 (b) and was required to impose the late filing
    penalties under § 12-63c (d) prior to taking and subscribing to the oath
    upon the grand list.
3. The assessor lacked authority to impose the late filing penalties against
    the plaintiffs under the statute (§ 12-60) applicable to the correction of
   clerical errors or mistakes, as the assessor’s intentional decision to delay
   imposing the penalties until after he signed the grand list, although
   mistaken, was not a clerical error but, rather, was an error of substance.
        (One justice concurring in part and dissenting in part)
      Argued October 19, 2020—officially released May 26, 2021*

                            Procedural History

   Appeals from the decisions of the defendant’s Board
of Assessment Appeals denying the plaintiffs’ appeals
from the allegedly improper assessment of tax penalties
on certain of the plaintiffs’ real property, brought to
the Superior Court in the judicial district of Stamford-
Norwalk and transferred to the judicial district of New
Britain, Tax Session, where the appeals were consoli-
dated and tried to the court, Hon. Arnold W. Aronson,
judge trial referee, who, exercising the powers of the
Superior Court, rendered judgments for the defendant,
from which the plaintiffs filed a joint appeal with the
Appellate Court, DiPentima, C. J., and Moll and Bishop,
Js., which reversed the judgments of the trial court and
remanded the cases with direction to render judgments
for the plaintiffs, and the defendant, on the granting of
certification, appealed to this court. Affirmed.
  Jonathan S. Bowman, with whom were Marc J. Her-
man and, on the brief, Barbara M. Schellenberg, for
the appellant (defendant).
  Matthew T. Wax-Krell, with whom were Marci Sil-
verman and, on the brief, Denise P. Lucchio, for the
appellees (plaintiffs).
                          Opinion

   D’AURIA, J. This appeal involves the temporal limits
of a municipal assessor’s authority to impose penalties
on taxpayers. Specifically, we are asked to resolve a
dispute over whether the assessor for the defendant,
the town of Wilton (town), must impose late filing penal-
ties on taxpayers pursuant to General Statutes § 12-63c
(d), if at all, before taking and subscribing to the oath
on the grand list for that assessment year pursuant to
General Statutes § 12-55 (b), or may impose the penal-
ties later. The town claims that the Appellate Court
incorrectly concluded that the assessor improperly
imposed late filing penalties on the plaintiffs, Wilton
Campus 1691, LLC, Wilton River Park 1688, LLC, and
Wilton River Park North, LLC, after taking and subscrib-
ing to the oath on the grand list for that assessment
year. We disagree and therefore affirm the Appellate
Court’s judgment.
  The following undisputed facts, as stipulated by the
parties and contained in the record, and procedural
history are relevant to our disposition of this appeal.
The plaintiffs are related entities, each of which at all
relevant times owned commercial properties that oper-
ate together as a retail shopping center located at 5
River Road in Wilton. Pursuant to § 12-63c (a),1 the
plaintiffs were required to submit annual income and
expense reports for the year 2013 to the assessor on
or before June 1, 2014. The plaintiffs failed to submit
the reports before the deadline passed. Instead, the
plaintiffs sent the reports by overnight mail on June 2,
2014, and the assessor received them on June 3, 2014,
two days after the deadline. The parties do not dispute
that the late submission of the reports subjected the
taxpayers to penalties under § 12-63c (d).2 Rather, the
dispute arose because the assessor signed the 2014
grand list on or before January 31, 2015, without impos-
ing penalties on the plaintiffs. Instead, the assessor
delayed imposing the penalties until April 29, 2015,
when the assessor issued certificates of change pursu-
ant to General Statutes § 12-603 for the properties that
were the subjects of the penalties. It has been the town
assessor’s long-standing practice to impose § 12-63c (d)
penalties retroactively under § 12-60 in order to allow
for the correction of clerical omissions or mistakes.
   The plaintiffs asserted claims in the trial court, chal-
lenging the penalties pursuant to General Statutes § 12-
119. They also appealed to the Board of Assessment
Appeals of the Town of Wilton (board) pursuant to
General Statutes § 12-111. Following a hearing on April
5, 2016, the board denied the plaintiffs’ appeals, and
the plaintiffs appealed the board’s decision to the trial
court pursuant to General Statutes § 12-117a. Wilton
Campus 1691, LLC v. Wilton, 191 Conn. App. 712, 719–
20, 216 A.3d 653 (2019). The trial court consolidated
these actions and adjudicated them together.
   The trial court agreed with the plaintiffs that, because
§ 12-55 (b)4 provides that the assessor, ‘‘[p]rior to taking
and subscribing to the oath upon the grand list . . .
make any assessment . . . required by law,’’ and,
because § 12-63c (d) penalties are mandatory, § 12-55
(b) requires the assessor to impose penalties under § 12-
63c (d) before signing the grand list. Despite so holding,
the trial court ruled in favor of the town, concluding
that ‘‘the only redress for the assessor’s failure to com-
ply with the provisions of § 12-55 (b) is to postpone the
right of the plaintiffs to appeal the action of the assessor
until the succeeding grand list’’ and that ‘‘[t]he penalty
prescribed for in § 12-63c (d) makes no provision for
the removal of the 10 [percent] penalty imposed by
the legislature, regardless of the action taken by the
assessor.’’ The trial court therefore rendered judgments
in the town’s favor.
   The plaintiffs appealed to the Appellate Court, which
agreed with the trial court that § 12-55 (b) requires the
assessor to impose penalties under § 12-63c (d) before
signing the grand list. Wilton Campus 1691, LLC v.
Wilton, supra, 191 Conn. App. 729–30. The Appellate
Court reversed the trial court’s judgments in favor of
the town, however, holding that tax penalties imposed
without statutory authority are invalid. Id., 715, 730.
   The town petitioned for certification to appeal to this
court, which we granted, limited to the issue of whether
§ 12-55 (b) limits the assessor’s statutory authority to
impose § 12-63c (d) penalties to the period before the
assessor takes and subscribes to the oath on the grand
list for the applicable assessment year.5 See Wilton
Campus 1691, LLC v. Wilton, 333 Conn. 934, 218 A.3d
592 (2019).
   The town contends that both the Appellate Court
and the trial court incorrectly determined that penalties
imposed under § 12-63c (d) fall within the scope of the
requirement in § 12-55 (b) that the assessor make all
‘‘assessment[s] omitted by mistake or required by law’’
before taking and subscribing to the oath upon the
grand list for the applicable assessment year. The town
appears instead to argue that ‘‘assessment’’ in § 12-55
(b) means ‘‘the present true and actual value’’ of prop-
erty. As such, a penalty under § 12-63c (d) is not an
‘‘assessment omitted by mistake or required by law’’
within the meaning of § 12-55 (b), and, thus, the assessor
is not bound by this deadline but, rather, is subject to
no deadline.6
   The plaintiffs, on the other hand, contend that the
Appellate Court properly construed § 12-55 (b) to
include the penalties at issue and correctly held that
the assessor acted beyond his statutory authority by
imposing the penalties after signing the grand list. They
argue that the town’s proposed construction miscon-
strues the statutory scheme because subsections (a)
and (b) of § 12-55 govern different aspects of municipal
taxation—publication of the grand list and the asses-
sor’s authority to make assessments, respectively. The
plaintiffs also contend that an interpretation of § 12-55
(b) that excludes penalties under § 12-63c (d), thereby
imposing no deadline on the imposition of these penal-
ties, is untenable because of property owners’ need for
certainty regarding how much they owe to the munici-
pality. Additional facts and procedural history will be
set forth as required.
                             I
   We begin our analysis with the text of the statutes
at issue. Section 12-55 (b) provides in relevant part:
‘‘Prior to taking and subscribing to the oath upon the
grand list, the assessor or board of assessors shall equal-
ize the assessments of property in the town, if neces-
sary, and make any assessment omitted by mistake or
required by law. . . .’’ Section 12-63c (d) provides in
relevant part: ‘‘Any owner . . . required to submit
information to the assessor . . . who fails to submit
such information . . . or who submits information in
incomplete or false form with intent to defraud, shall
be subject to a penalty equal to a ten per cent increase in
the assessed value of such property for such assessment
year. Notwithstanding the provisions of this subsection,
an assessor or board of assessment appeals shall waive
such penalty if the owner of the real property required
to submit the information is not the owner of such
property on the assessment date for the grand list to
which such penalty is added. Such assessor or board
may waive such penalty upon receipt of such informa-
tion in any town in which the legislative body adopts
an ordinance allowing for such a waiver.’’
   We review these statutes in accordance with General
Statutes § 1-2z and our familiar principles of statutory
construction; questions of statutory construction are
matters of law subject to plenary review. See, e.g., Rut-
ter v. Janis, 334 Conn. 722, 730, 224 A.3d 525 (2020);
see also Sena v. American Medical Response of Con-
necticut, Inc., 333 Conn. 30, 45–46, 213 A.3d 1110 (2019).
  There is no dispute that § 12-55 (b) clearly requires
that ‘‘any assessment omitted by mistake or required
by law’’ must be imposed before the assessor takes and
subscribes to the oath upon the grand list. Our analysis
focuses on whether the penalty imposed under § 12-
63c (d) is (1) an assessment, and whether it was (2)
omitted by mistake or required by law, thereby trig-
gering the deadline contained in § 12-55 (b). We address
these two requirements in reverse order.
                            A
   We turn first to whether the § 12-63c (d) penalties in
this case were either ‘‘omitted by mistake’’ or ‘‘required
by law.’’ Neither party appears to dispute that the penal-
ties were ‘‘required by law,’’ and we agree. Nevertheless,
resolution of the dispute before us requires an under-
standing of the meaning of the statutes involved, and
we therefore must undertake our statutory construction
exercise. Because we conclude that the penalties
imposed in this case were unambiguously ‘‘required by
law,’’ we do not reach the question of whether the
penalties were ‘‘omitted by mistake.’’
   This court previously has interpreted the phrase
‘‘required by law’’ within § 12-55 (b) in 84 Century Ltd.
Partnership v. Board of Tax Review, 207 Conn. 250,
263, 541 A.2d 478 (1988), but the court’s interpretation
is of limited value in the present case. In 84 Century Ltd.
Partnership, we explained that ‘‘[a]ssessing property
omitted by mistake is a [commonsense] administrative
duty . . . . The same may be said of the added function
of making any assessment ‘required by law.’ If it is
required by law, the assessors are required to make it
whether or not it is included in this section.’’ Id. Our case
law therefore suggests that an assessment ‘‘required
by law’’ includes any assessment that the assessor is
required to make.
   There is no statutory definition of an assessment
‘‘required by law’’ for us to consult. When a statute does
not define a term, General Statutes § 1-1 (a) directs us
to use the ‘‘commonly approved usage’’ of the words
at issue. ‘‘[T]echnical words and phrases, and such as
have acquired a peculiar and appropriate meaning in the
law, shall be construed and understood accordingly.’’
General Statutes § 1-1 (a). ‘‘We may find evidence of
such usage, and technical meaning, in dictionary defini-
tions, as well as by reading the statutory language within
the context of the broader legislative scheme.’’ State v.
Menditto, 315 Conn. 861, 866, 110 A.3d 410 (2015).
   There is no dictionary definition of the phrase
‘‘required by law,’’ so, instead, we must separate its
component parts and examine their definitions to gain
insight into the meaning of the phrase. Dictionaries in
print at the time of the statute’s enactment are the most
instructive. See State v. Menditto, supra, 315 Conn. 866.
The phrase at issue in this case, ‘‘any assessment omit-
ted by mistake or required by law,’’ or the nearly identi-
cal phrase, ‘‘other assessments omitted by mistake or
required by law,’’ has been included in § 12-55 (b) and
its predecessors since 1854. See General Statutes (1854
Rev.) tit. LV, c. 1, § 36. The earliest version of the statute,
from 1849, similarly required the assessor to ‘‘make
any other assessments required by law . . . .’’ General
Statutes (1849 Rev.) tit. LV, c. 1, § 5.
  An 1848 dictionary defines ‘‘required’’ as ‘‘demanded;
needed; necessary.’’ N. Webster, An American Diction-
ary of the English Language (1848) p. 941. A more recent
legal dictionary notes that ‘‘[w]hen used in a statute the
word ‘required’ may be equivalent to the word ‘com-
manded;’ as where commissioners were by statute not
only authorized, but ‘required’ to levy a yearly tax.’’
Ballentine’s Law Dictionary (3d Ed. 1969) p. 1098.
   An American Dictionary of the English Language in
1848 defines ‘‘law’’ as ‘‘[a] rule, particularly an estab-
lished or permanent rule, prescribed by the supreme
power of a state to its subjects, for regulating their
actions, particularly their social actions. Laws are
imperative or mandatory, commanding what shall be
done; prohibitory, restraining from what is to be for-
borne; or permissive, declaring what may be done with-
out incurring a penalty.’’ (Emphasis omitted.) N. Web-
ster, supra, p. 651. Black’s Law Dictionary defines the
word ‘‘law’’ as ‘‘[t]he aggregate of legislation, judicial
precedents, and accepted legal principles; the body of
authoritative grounds of judicial and administrative
action . . . .’’ Black’s Law Dictionary (8th Ed. 2004)
p. 900.
    Construing the phrase ‘‘required by law’’ by examin-
ing its individual components may not yield a clear
definition of the phrase in all its applications. It does
demonstrate clearly, however, that the phrase is com-
monly understood to include, at the very least, official
actions ‘‘commanded’’ by a state statute. In other words,
if the state statute makes it mandatory that the assessor
impose the penalty, it is ‘‘required by law.’’
   We therefore must determine whether § 12-63c (d)
penalties are mandatory, and thus ‘‘required by law,’’
within the meaning of § 12-55 (b).7 The plaintiffs argue
that, because § 12-63c (d) provides that a property
owner ‘‘shall be subject to a penalty’’ upon late filing,
the penalty is mandatory. Of course, use of the word
‘‘shall’’ is not always dispositive of the question of
whether a statutory requirement is mandatory or direc-
tory. See, e.g., Doe v. West Hartford, 328 Conn. 172,
184, 177 A.3d 1128 (2018). Nevertheless, ‘‘when the legis-
lature opts to use the words shall and may in the same
statute, they must then be assumed to have been used
with discrimination and a full awareness of the differ-
ence in their ordinary meanings . . . .’’ (Citation omit-
ted; internal quotation marks omitted.) Meadowbrook
Center, Inc. v. Buchman, 328 Conn. 586, 597–98, 181
A.3d 550 (2018).
  Indeed, § 12-63c (d) does use both ‘‘shall’’ and ‘‘may.’’
First, the statute explains that owners who fail to submit
required information ‘‘shall be subject to a penalty equal
to a ten per cent increase in the assessed value of such
property for such assessment year.’’ (Emphasis added.)
General Statutes § 12-63c (d). The statute then contin-
ues: ‘‘Notwithstanding the provisions of this subsection,
an assessor or board of assessment appeals shall waive
such penalty if the owner of the real property required
to submit the information is not the owner of such
property on the assessment date for the grand list to
which such penalty is added.’’ (Emphasis added.) Gen-
eral Statutes § 12-63c (d). Finally, the statute indicates
that ‘‘[s]uch assessor or board may waive such penalty
upon receipt of such information in any town in which
the legislative body adopts an ordinance allowing for
such a waiver.’’ (Emphasis added.) General Statutes
§ 12-63c (d). Although the use of both ‘‘shall’’ and ‘‘may’’
in § 12-63c (d) is not dispositive, it suggests that the
penalty is mandatory.
   The mandatory nature of the penalties imposed in
this case becomes clearer when these three sentences
of § 12-63c (d) are read together, as they must be. The
statute lays out the general rule that property owners
that miss the filing deadline ‘‘shall be subject to a pen-
alty.’’ The two sentences that follow articulate excep-
tions to this general rule. These exceptions prompt us
to ‘‘consider the tenet of statutory construction referred
to as expressio unius est exclusio alterius, which may
be translated as the expression of one thing is the exclu-
sion of another. . . . [When] express exceptions are
made, the legal presumption is that the legislature did
not intend to save other cases from the operation of the
statute.’’ (Internal quotation marks omitted.) Felician
Sisters of St. Francis of Connecticut, Inc. v. Historic
District Commission, 284 Conn. 838, 850–51, 937 A.2d
39 (2008). We conclude that the penalty under § 12-
63c (d) is mandatory when neither of the statute’s two
exceptions applies.
   In the present case, the first exception does not apply
because it is undisputed that the plaintiffs owned the
subject property at all relevant times. The second
exception also does not apply because the parties have
not provided, and we have not found in our own
research, any ordinance adopted by the town giving
the assessor discretion to waive this penalty. Because
neither exception is satisfied in this case, the Wilton
assessor does not have discretion to waive § 12-63c (d)
penalties, and, therefore, the penalties in this case are
‘‘required by law’’ within the meaning of § 12-55 (b).
                             B
  Having determined that the penalties imposed on the
plaintiffs under § 12-63c (d) were ‘‘required by law,’’ we
must next determine whether the penalties are consid-
ered an ‘‘assessment’’ within the meaning of § 12-55
(b).8 The town appears to argue that these penalties
are not assessments because assessments must be
defined as only ‘‘the present true and actual value’’ of
property. The plaintiffs do not offer a specific definition
of assessment; they simply argue that whatever the
definition, it includes penalties under § 12-63c (d).
   If the penalties are considered an ‘‘assessment,’’ as
the plaintiffs argue, the assessor is bound by the time
limitations in § 12-55 (b) and must impose the penalties
prior to taking and subscribing to the oath on the grand
list. If the penalties are not an ‘‘assessment’’ within the
meaning of § 12-55 (b), as the town argues, there is
effectively no deadline for imposing penalties under
§ 12-63c (d), as the text of § 12-63c (d) contains no date
by which the assessor must act.
  Although the word ‘‘assessment’’ is perhaps suscepti-
ble to multiple interpretations in some contexts, we
conclude that only the plaintiffs’ interpretation is rea-
sonable in this context. We find the statute’s plain lan-
guage unambiguous and that the § 12-63c (d) penalties
in this case are ‘‘assessments’’ within the meaning of
§ 12-55 (b).
   Consistent with the legal principles that govern con-
struction of statutes, we begin our analysis with the
statute’s plain language to determine whether, when
read in context, it is ‘‘susceptible to more than one
reasonable interpretation.’’ (Internal quotation marks
omitted.) Sena v. American Medical Response of Con-
necticut, Inc., supra, 333 Conn. 46. Because the word
‘‘assessment’’ is not statutorily defined and this court
never has interpreted its meaning within § 12-55 (b),
we again turn to dictionaries for guidance. Dictionaries
in print at the time the statute was enacted can be
most instructive. See, e.g., State v. Menditto, supra, 315
Conn. 866.
   As discussed in part I A of this opinion, the operative
clause in what is now § 12-55 (b)—‘‘any assessment
omitted by mistake or required by law’’—was first
adopted by the legislature in the mid-nineteenth cen-
tury. A dictionary from the time defines ‘‘assessment’’
as ‘‘[a] valuation of property or profits of business, for
the purpose of taxation. An assessment is a valuation
made by authorized persons according to their discre-
tion, as opposed to a sum certain or determined by law.
It is a valuation of the property of those who are to
pay the tax, for the purpose of fixing the proportion
which each man shall pay; on which valuation the law
imposes a specific sum upon a given amount. . . . A
tax or specific sum charged on persons or property.’’
(Emphasis omitted.) N. Webster, supra, p. 77. This defi-
nition contains no reference to fines or penalties, lend-
ing some support to the town’s proposed definition. We
do not find this definition alone conclusive, however.
   Although, as stated previously, dictionaries from the
time a statute was enacted are often considered the
most persuasive; see State v. Menditto, supra, 315 Conn.
866; later editions also can be instructive, particularly
those from the time when a statute is revised but retains
the language at issue. The statute at issue here, § 12-
55, which was originally enacted nearly two hundred
years ago, has been amended a number of times over
the years, most recently in 2003, when it underwent a
substantial reconfiguration while retaining the clause
at issue. See Public Acts 2003, No. 03-269, § 1. Therefore,
we also consider the meaning of the word ‘‘assessment’’
at the time of this revision to understand whether the
commonly understood meaning of the word may have
evolved since the enactment of the statute. Legal dic-
tionaries near the time of the 2003 revision define the
noun ‘‘assessment’’ as both ‘‘1. [d]etermination of the
rate or amount of something, such as a tax or damages,’’
and ‘‘2. [i]mposition of something, such as a tax or fine,
according to an established rate; the tax or fine so
imposed . . . .’’ (Emphasis added.) Black’s Law Dic-
tionary (7th Ed. 1999) p. 111. Significantly, the Black’s
Law Dictionary definition includes both taxes and fines
within the meaning of ‘‘assessment.’’ As with the defini-
tion of ‘‘assessment’’ contemporaneous with the stat-
ute’s enactment, this more recent definition also is not
conclusive. Rather, it further demonstrates the multiple,
ordinary meanings of the word.
   Our case law also acknowledges that the word
‘‘assessment’’ is susceptible to multiple definitions and
that its meaning in any given statute is context specific.
‘‘The word ‘assessment,’ when used in connection with
taxation, may have more than one meaning. The ulti-
mate purpose of an assessment in such a connection
is to ascertain the amount that each [taxpayer] is to
pay. Sometimes this amount is called an assessment.
More commonly the word ‘assessment’ means the offi-
cial valuation of a [taxpayer’s] property for the purpose
of taxation.’’ State v. New York, New Haven & Hartford
Railroad Co., 60 Conn. 326, 335, 22 A. 765 (1891), over-
ruled in part on other grounds by Hartford v. Faith
Center, Inc., 196 Conn. 487, 493 A.2d 883 (1985). While
acknowledging the multiple definitions of the word, this
court never has discussed whether the definition of
‘‘assessment’’ may include fines or penalties.
   Because neither dictionary definitions nor our case
law conclusively reveals the plain meaning of the word
‘‘assessment’’ in § 12-55 (b), we also consider whether
the proffered definitions are consistent with the broader
statutory scheme and with our case law interpreting
our taxing statutes. See Nationwide Mutual Ins. Co. v.
Pasiak, 327 Conn. 225, 246, 173 A.3d 888 (2017); State
v. Menditto, supra, 315 Conn. 866. Most significantly,
the statutory time period for the performance of the
assessor’s duties is governed by § 12-55 unless another
statute expressly extends this period. See Reconstruc-
tion Finance Corp. v. Naugatuck, 136 Conn. 29, 32, 68
A.2d 161 (1949) (explaining that assessors have author-
ity to act only on or before January 31 of each year
and citing predecessor of § 12-55, General Statutes
(1949 Rev.) tit. XV, c. 86, § 1734). Put another way, the
assessor’s statutory authority to act generally expires
when the assessor takes and subscribes to the oath on
the grand list. See General Statutes § 12-55 (b). Our
courts consistently have interpreted § 12-55 in this fash-
ion, explaining that ‘‘[t]he power of assessors to alter
assessments exists only during the lawful period for
the performance of their duties, before the lists are
completed and filed. . . . Once the assessors have
completed their duties as prescribed by statute, they
have no authority to alter a list except to remedy a
clerical omission or mistake.’’ (Citation omitted.)
Empire Estates, Inc. v. Stamford, 147 Conn. 262, 264–
65, 159 A.2d 812 (1960); see also National CSS, Inc. v.
Stamford, 195 Conn. 587, 594, 489 A.2d 1034 (1985)
(‘‘[b]efore the broad authority conferred on them by the
[taxing] statutes is exhausted, assessors have abundant
power to correct omissions or mistakes, clerical or oth-
erwise, independently of [§ 12-60]’’ (internal quotation
marks omitted)); see United Illuminating Co. v. New
Haven, 240 Conn. 422, 432–35, 692 A.2d 742 (1997) (dis-
cussing general statutory scheme for taxation of per-
sonal property). Thus, our case law makes clear that,
although a municipal assessor’s powers are abundant
during the statutory time period for performance of
the assessor’s duties, the assessor’s authority to act is
strictly time bound.
   Our taxing statutes, however, do contain several pro-
visions authorizing the assessor to act outside of the
period prescribed by § 12-55. See General Statutes § 12-
53 (c) (1) (assessor has three years following assess-
ment date to audit and revalue omitted personal prop-
erty); General Statutes § 12-57 (a) (three years following
tax due date to correct overvaluation of personal prop-
erty); General Statutes § 12-60 (three years following
tax due date to remedy clerical omissions or mistakes
in assessment of taxes); General Statutes § 12-117 (a)
(allowing for limited extension of time to complete
assessor’s duties, not to exceed one month). These stat-
utes demonstrate that, when the legislature chooses to
extend the assessor’s statutory authority beyond the
limits of § 12-55, it does so expressly. See, e.g., Rutter
v. Janis, supra, 334 Conn. 734 (‘‘legislature knows how
to convey its intent expressly . . . or to use broader
or limiting terms when it chooses to do so’’ (internal
quotation marks omitted)). In the absence of such an
expressed intent, the statutory period for the perfor-
mance of the assessor’s duties is governed by § 12-55
(b). See Reconstruction Finance Corp. v. Naugatuck,
supra, 136 Conn. 31–32.
   Section 12-63c (d) contains no such express exten-
sion of the assessor’s statutory authority. In the absence
of an express extension of the assessor’s statutory
authority, the deadline contained in § 12-55 (b) controls.
We conclude that the deadline for imposing penalties
under § 12-63c (d) must be the deadline articulated in
§ 12-55 (b)—i.e., the penalties must be imposed before
the assessor signs the grand list for the applicable
assessment year. This is the only reasonable interpreta-
tion of the term ‘‘assessment’’ in § 12-55 (b) because,
if § 12-55 (b) does not include penalties imposed under
§ 12-63c (d), as the town contends, there would be no
deadline for imposing these penalties. The town’s inter-
pretation would effectively give the assessor carte
blanche to impose a penalty under § 12-63c (d) at any
time after a taxpayer either files late or submits incom-
plete information. See General Statutes § 12-63c (d)
(‘‘[a]ny owner . . . who fails to submit such informa-
tion as required . . . or who submits information in
incomplete or false form . . . shall be subject to a pen-
alty’’). Such an interpretation would directly conflict
with the statutory scheme as a whole, which we have
interpreted as limiting the assessor’s authority to the
period before taking the oath and subscribing to the
grand list, unless an extension of authority is expressly
stated. We will not interpret a statute to create an absurd
or unworkable result. See, e.g., Tappin v. Homecom-
ings Financial Network, Inc., 265 Conn. 741, 758–59,
830 A.2d 711 (2003). Therefore, we conclude that the
term ‘‘assessment’’ in § 12-55 (b) must be read to include
penalties imposed under § 12-63c (d). Because the stat-
ute, when read in context, has only one reasonable
interpretation, the statute is not ambiguous, and we
therefore do not consider the town’s arguments to the
extent that they rely on legislative history or other extra-
textual sources.
   The town also argues that, because § 12-55 (a)9 specif-
ically lists penalties imposed under different statutes
(General Statutes §§ 12-41 and 12-57a) and does not list
§ 12-63c (d) penalties, the legislature also must not have
intended that § 12-55 (b) include § 12-63c (d) penalties.
In support of this argument, the town invokes the same
canon of statutory construction we discussed in part I
B of this opinion, expressio unius est exclusio alterius
—‘‘the expression of one thing is the exclusion of
another.’’ It is important to note, however, that the
proposed uses of the canon are different in these differ-
ent contexts. As the phrase, ‘‘the expression of one
thing is the exclusion of another,’’ was used in Felician
Sisters of St. Francis of Connecticut, Inc. v. Historic
District Commission, supra, 284 Conn. 851, we rea-
soned that, if the legislature had expressed two statu-
tory exceptions to the general rule of § 12-63c (d) that
the taxpayer ‘‘shall be subject to a penalty,’’ it followed
logically that ‘‘the expression of [two] thing[s] is the
exclusion of [any other],’’ that is, the penalty was man-
datory unless one of the two exceptions applied. (Inter-
nal quotation marks omitted.) Felician Sisters of St.
Francis of Connecticut, Inc. v. Historic District Com-
mission, supra, 851.
  The canon is also employed to suggest that, when
the legislature includes a group or a list of items in a
statute, an item not included must have been deliber-
ately excluded. See, e.g., DeNunzio v. DeNunzio, 320
Conn. 178, 194, 128 A.3d 901 (2016). We have noted
generally about statutory canons, however, and specifi-
cally about expressio unius est exclusio alterius, that
canons are ‘‘merely guides drawn from experience, to
be employed or not to be employed carefully and judi-
ciously, depending on the circumstances.’’ Burke v.
Fleet National Bank, 252 Conn. 1, 23, 742 A.2d 293
(1999). We agree with the Appellate Court that the exis-
tence of a list in § 12-55 (a) does not require us to read
that list into the text of § 12-55 (b). The two subsections
have different purposes. Subsection (a) of § 12-55 lists
what must be included in the grand list when it is pub-
lished whereas subsection (b) of § 12-55 describes
actions the assessor must take prior to the date the
grand list is signed. In other words, whereas § 12-55 (a)
describes the grand list, § 12-55 (b) prescribes the limits
of the assessor’s statutory authority (subject to the lim-
ited extensions of authority discussed previously).
Because these two subsections have different purposes,
we do not find the canon of expressio unius est exclusio
alterius sufficiently persuasive to overcome the more
apt interpretation of § 12-55 (b) we are persuaded
applies.10
   The town argues that we should nonetheless apply
the canon because January 31 is both the date of publi-
cation of the grand list and the date by which an asses-
sor must swear the oath on the grand list pursuant to
§ 12-55 (a). The town argues that it logically follows
that the timing in subsection (b) is relevant only for
those items that must be included in the grand list
pursuant to subsection (a). We disagree. The fact that
both subsections share a common deadline does not
compel the conclusion that the two subsections must
refer to identical items. Such a conclusion would render
the distinct language of § 12-55 (b) superfluous. See,
e.g., Lopa v. Brinker International, Inc., 296 Conn. 426,
433, 994 A.2d 1265 (2010) (‘‘[b]ecause [e]very word and
phrase [of a statute] is presumed to have meaning . . .
[a statute] must be construed, if possible, such that no
clause, sentence or word shall be superfluous, void or
insignificant’’ (internal quotation marks omitted)).
                             II
   Having determined that the assessor did not have the
statutory authority under § 12-55 (b) to impose the late
filing penalties after signing the grand list, we still must
decide whether the assessor had authority to impose the
penalties under § 12-60,11 which provides for a limited
extension of authority for the sole purpose of correcting
‘‘clerical omission[s] or mistake[s].’’12 Section 12-60 pro-
vides in relevant part: ‘‘Any clerical omission or mistake
in the assessment of taxes may be corrected according
to the fact by the assessors or board of assessment
appeals, not later than three years following the tax
due date relative to which such omission or mistake
occurred, and the tax shall be levied and collected
according to such corrected assessment. . . .’’
   The following additional facts and procedural history
are necessary to our review of this issue. The town
concedes that the assessor intentionally did not impose
the penalties until after signing the grand list and that
it was the assessor’s long-standing practice to impose
§ 12-63c (d) penalties after signing the grand list pursu-
ant to § 12-60. The town argues, however, that any mis-
take was nonetheless a ‘‘clerical mistake’’ because it
concerned the administrative procedure or method cho-
sen to impose the penalties. Such a mistake, the town
argues, is not substantive because it does not relate to
the amount or propriety of the assessment.
   The trial court agreed with the plaintiffs that the
assessor in this case was not authorized under § 12-
60 to impose the penalties after signing the grand list
because § 12-60 applies only when there is a clerical
omission or mistake, not when, as here, the assessor
intentionally delays imposing the penalties. The Appel-
late Court agreed. See Wilton Campus 1691, LLC v.
Wilton, supra, 191 Conn. App. 731. The Appellate Court
noted that this court previously has interpreted ‘‘clerical
omission or mistake’’ as distinct from intentional
actions and ‘‘errors of substance, of judgment, or of
law.’’ (Internal quotation marks omitted.) Id., 732; see
Reconstruction Finance Corp. v. Naugatuck, supra, 136
Conn. 31–32; see also National CSS, Inc. v. Stamford,
supra, 195 Conn. 596 (‘‘[when] an error is of a deliberate
nature such that the party making it at the time actually
intended the result that occurred, it cannot be said to
be clerical . . . [b]ecause the plaintiff’s action . . .
although mistaken, was deliberate and intentional, [and
thus] it is not clerical, but can only be characterized as
an error of substance’’ (citation omitted)). In light of
these decisions, the Appellate Court concluded that,
‘‘because the assessor’s omission of the late filing penal-
ties at issue from the 2014 grand list at the time he signed
it was of a deliberate nature such that [the assessor]
at the time actually intended the results that occurred,
it cannot be said to be clerical. . . . Because such
omission, although mistaken, was deliberate and inten-
tional, it is not clerical, but can only be characterized
as an error of substance. . . . Accordingly, § 12-60
does not apply.’’ (Citations omitted; internal quotation
marks omitted.) Wilton Campus 1691, LLC v. Wilton,
supra, 734.
   For slightly different reasons, we agree that the asses-
sor’s intentional delay in imposing the penalties was not
a clerical omission or mistake and that § 12-60 therefore
does not apply. As a preliminary matter, we note that
we have interpreted ‘‘clerical’’ to modify both ‘‘omis-
sion’’ and ‘‘mistake’’ within the meaning of § 12-60. See
Bridgeport Brass Co. v. Drew, 102 Conn. 206, 212, 128
A. 413 (1925). Here, we need not decide whether the
decision to impose the penalties after signing the grand
list is best described as a mistake or as an omission;
under our case law, whether the decision was ‘‘clerical’’
resolves the issue. Specifically, when the mistake con-
sists of a deliberate action taken to effect a particular
intended result, our cases make clear that the mistake
cannot be clerical. See, e.g., Reconstruction Finance
Corp. v. Naugatuck, supra, 136 Conn. 31–32; see also
National CSS, Inc. v. Stamford, supra, 195 Conn. 596.
Reconstruction Finance Corp. and National CSS, Inc.,
both involved mistakes pertaining to the substance of
the assessment, but our reasoning in these cases did
not depend on that fact. See Reconstruction Finance
Corp. v. Naugatuck, supra, 31–32 (borough’s imposition
of tax it was not entitled to impose was not clerical
omission or mistake); National CSS, Inc. v. Stamford,
supra, 589, 596 (property owner’s intentional listing of
personal property that was not, in fact, subject to taxa-
tion was not clerical omission or mistake). Under our
case law, which the legislature has not seen fit to dis-
turb, § 12-60 is not available to remedy ‘‘errors of sub-
stance, of judgment, or of law.’’ (Internal quotation
marks omitted.) Reconstruction Finance Corp. v. Nau-
gatuck, supra, 32; see also National CSS, Inc. v. Stam-
ford, supra, 596. Here, we also need not decide whether
the assessor’s action was one of substance because the
assessor’s intentional decision to wait to impose the
penalties for months after signing the grand list when
the assessor had no authority to do so was certainly
an error of judgment or of law. Under our case law, the
assessor’s mistake was therefore not a clerical mistake
within the meaning of § 12-60.
   Because we hold that the penalties imposed under
§ 12-63c (d) were ‘‘assessment[s] . . . required by law’’
within the meaning of § 12-55 (b), the assessor did not
have the statutory authority to impose the penalties
after taking the oath and subscribing to the 2014 grand
list. And, because the assessor’s decision to omit the
penalties was deliberate and intentional, the assessor
also lacked authority to impose the penalties under
§ 12-60. Penalties imposed without statutory authority
are invalid, and, therefore, the town may not collect
the penalties at issue in this case. See, e.g., Empire
Estates, Inc. v. Stamford, supra, 147 Conn. 264 (‘‘[m]unici-
palities have no powers of taxation other than those
specifically given by statute’’).
   The judgment of the Appellate Court is affirmed.
 In this opinion McDONALD, MULLINS, KAHN,
ECKER and KELLER, Js., concurred.
   * May 26, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 12-63c (a) provides: ‘‘In determining the present true
and actual value in any town of real property used primarily for purposes
of producing rental income, the assessor, which term whenever used in this
section shall include assessor or board of assessors, may require in the
conduct of any appraisal of such property pursuant to the capitalization of
net income method, as provided in section 12-63b, that the owner of such
property annually submit to the assessor not later than the first day of June,
on a form provided by the assessor not later than forty-five days before
said first day of June, the best available information disclosing the actual
rental and rental-related income and operating expenses applicable to such
property. Submission of such information may be required whether or not
the town is conducting a revaluation of all real property pursuant to section
12-62. Upon determination that there is good cause, the assessor may grant
an extension of not more than thirty days to submit such information, if
the owner of such property files a request for an extension with the assessor
not later than May first.’’
   2
     General Statutes § 12-63c (d) provides: ‘‘Any owner of such real property
required to submit information to the assessor in accordance with subsection
(a) of this section for any assessment year, who fails to submit such informa-
tion as required under said subsection (a) or who submits information in
incomplete or false form with intent to defraud, shall be subject to a penalty
equal to a ten per cent increase in the assessed value of such property for
such assessment year. Notwithstanding the provisions of this subsection,
an assessor or board of assessment appeals shall waive such penalty if the
owner of the real property required to submit the information is not the
owner of such property on the assessment date for the grand list to which
such penalty is added. Such assessor or board may waive such penalty upon
receipt of such information in any town in which the legislative body adopts
an ordinance allowing for such a waiver.’’
   3
     General Statutes § 12-60 provides: ‘‘Any clerical omission or mistake in
the assessment of taxes may be corrected according to the fact by the
assessors or board of assessment appeals, not later than three years follow-
ing the tax due date relative to which such omission or mistake occurred,
and the tax shall be levied and collected according to such corrected assess-
ment. In the event that the issuance of a certificate of correction results in
an increase to the assessment list of any person, written notice of such
increase shall be sent to such person’s last-known address by the assessor
or board of assessment appeals within ten days immediately following the
date such correction is made. Such notice shall include, with respect to
each assessment list corrected, the assessment prior to and after such
increase and the reason for such increase. Any person claiming to be
aggrieved by the action of the assessor under this section may appeal the
doings of the assessor to the board of assessment appeals as otherwise
provided in this chapter, provided such appeal shall be extended in time to
the next succeeding board of assessment appeals if the meetings of such
board for the grand list have passed. Any person intending to so appeal to
the board of assessment appeals may indicate that taxes paid by him for
any additional assessment added in accordance with this section, during
the pendency of such appeal, are paid ‘under protest’ and thereupon such
person shall not be liable for any interest on the taxes based upon such
additional assessment, provided (1) such person shall have paid not less
than seventy-five per cent of the amount of such taxes within the time
specified or (2) the board of assessment appeals reduces valuation or
removes items of property from the list of such person so that there is no
tax liability related to additional assessment.’’
   4
     General Statutes § 12-55 (b) provides in relevant part: ‘‘Prior to taking
and subscribing to the oath upon the grand list, the assessor or board of
assessors shall equalize the assessments of property in the town, if necessary,
and make any assessment omitted by mistake or required by law. . . .’’
   5
     The town also sought certification, which we originally did not grant, on
the issue of whether § 12-60 grants the assessor the authority to intentionally
assess penalties retroactively. We thereafter saw fit to order supplemental
briefing on the following issue: ‘‘If the [§] 12-63c (d) penalties were not
timely imposed, did the Appellate Court properly conclude that the assessor’s
failure to timely impose those penalties was not a clerical omission or
mistake under . . . [§] 12-60.’’
   6
     See footnote 4 of this opinion.
   7
     In determining whether a statutory requirement using the word ‘‘shall’
is mandatory or directory, this court considers a number of factors, including:
‘‘(1) whether the statute expressly invalidates actions that fail to comply
with its requirements or, in the alternative, whether the statute by its terms
imposes a different penalty; (2) whether the requirement is stated in affirma-
tive terms, unaccompanied by negative language; (3) whether the require-
ment at issue relates to a matter of substance or one of convenience; (4)
whether the legislative history, the circumstances surrounding the statute’s
enactment and amendment, and the full legislative scheme evince an intent
to impose a mandatory requirement; (5) whether holding the requirement
to be mandatory would result in an unjust windfall for the party seeking to
enforce the duty or, in the alternative, whether holding it to be directory
would deprive that party of any legal recourse; and (6) whether compliance
is reasonably within the control of the party that bears the obligation, or
whether the opposing party can stymie such compliance.’’ (Internal quotation
marks omitted.) Doe v. West Hartford, 328 Conn. 172, 185, 177 A.3d 1128
(2018). Because we find it dispositive that the language of the statute evinces
a clear legislative intent to impose a mandatory requirement, we do not
discuss each factor individually.
   8
     The Appellate Court did not consider whether the word ‘‘assessment’’
includes penalties imposed under § 12-63c (d) because it stated that ‘‘[t]he
parties do not dispute that the imposition of the late filing penalties consti-
tutes an ‘assessment’ for purposes of § 12-55 (b).’’ Wilton Campus 1691,
LLC v. Wilton, supra, 191 Conn. App. 726. The town argues that it did in
fact dispute this point and directs this court to the portions of its brief
before the Appellate Court on this issue. The plaintiffs argue that the town
failed to preserve the issue for appeal. We agree with the town that it raised
this issue before the Appellate Court and that we therefore must consider
the question.
   9
     General Statutes § 12-55 (a) provides in relevant part: ‘‘On or before the
thirty-first day of January of each year, except as otherwise specifically
provided by law, the assessors or board of assessors shall publish the grand
list for their respective towns. Each such grand list shall contain the assessed
values of all property in the town, reflecting the statutory exemption or
exemptions to which each property or property owner is entitled, and includ-
ing, where applicable, any assessment penalty added in accordance with
section 12-41 or 12-57a for the assessment year commencing on the October
first immediately preceding. . . .’’
   10
      Because we hold that the town’s reliance on the list in § 12-55 (a) is
misplaced, we specifically do not adopt the reasoning of the Appellate Court
to the extent that it held that there was no ‘‘language, legislative history or
statutory purpose suggesting’’ that it was appropriate to apply the canon of
expressio unius est exclusio alterius to the text of § 12-55 (a). (Internal
quotation marks omitted.) Wilton Campus 1691, LLC v. Wilton, supra, 191
Conn. App. 729. Similarly, because we hold that the statute’s plain meaning
is unambiguous, we do not consider whether the maxim that this court
resolves any ambiguities in our taxing statutes in favor of the taxpayer
applies to penalties and is not instead confined to statutes that impose
taxes. See Key Air, Inc. v. Commissioner of Revenue Services, 294 Conn.
225, 241, 983 A.2d 1 (2009) (presumption of strict construction in favor of
taxpayer does not apply when statute is not ambiguous); Consolidated Diesel
Electric Corp. v. Stamford, 156 Conn. 33, 36, 238 A.2d 410 (1968) (‘‘[w]hen
a taxing statute is being considered, ambiguities are resolved in favor of
the taxpayer’’).
   11
      See footnote 5 of this opinion.
   12
      In the interest of brevity, we refer to the decision not to impose the
penalty before signing the grand list as a ‘‘mistake.’’